     Case 2:19-cv-01905-DJH--JFM Document 2-1 Filed 03/22/19 Page 1 of 3



 1                           IN THE UNITED STATES DISTRICT COURT
 2                               FOR THE DISTRICT OF ARIZONA
 3   United States of America,                                    No. _____________
 4
                             Petitioner,
 5
 6               v.                                           [PROPOSED]
                                                      EMERGENCY TEMPORARY ORDER
 7   Aamir Hafiz Sheikh,
 8
                             Respondent.
 9
10              The United States having filed a Petition (ECF No. 1) and Motion for Emergency
11    Temporary Order to Perform Involuntary Medical Examinations (ECF No. 2) supported by
12    declarations, the Court makes the following specific findings: 1
13              1.    Mr. Aamir Hafiz Sheikh, A096 218 019, is detained at the La Palma
14    Correctional Center (LPCC), since August 27, 2018, pending removal from the United
15    States.
16              2.    Mr. Sheikh has unequivocally informed the United States that he is presently
17    engaged in a self-imposed hunger strike and intends to continue to engage in this hunger
18    strike indefinitely.
19              3.    Mr. Sheikh has not eaten since March 10, 2019, and last received intravenous
20    hydration on March 17, 2019.
21              4.    Mr. Sheikh has refused to cooperate with medical staff’s requests to perform
22    routine monitoring, to provide medical care, or to answer questions regarding his fluid
23    intake since March 19, 2019.
24
25
26
27
      1
28      The Petition and the Declarations in support of the Motion are hereby incorporated by
      reference into this Order.
     Case 2:19-cv-01905-DJH--JFM Document 2-1 Filed 03/22/19 Page 2 of 3




 1           5.     The LPCC medical staff have repeatedly tried to persuade Mr. Sheikh to
 2    discontinue the hunger strike and accept nourishment voluntarily, as well as to accept
 3    medical monitoring and medical care voluntarily.
 4           6.     An emergency temporary order is necessary to preserve the status quo and to
 5    prevent irreparable harm to Mr. Sheikh and the United States.
 6           7.     Absent a temporary order permitting the United States to perform
 7    involuntary medical examinations of Mr. Sheikh and to restrain him if he resists those
 8    examinations, Mr. Sheikh could become permanently injured or die.
 9           8.     Absent a temporary order permitting the United States to perform
10    involuntary medical examinations of Mr. Sheikh and to restrain him if he resists those
11    examinations, legitimate government interests in preserving the lives of individuals in its
12    custody, maintaining security and orderly operations in its immigration detention facilities,
13    and avoiding burdensome and unnecessary litigation would be harmed.
14           9.     Mr. Sheikh was not afforded time to respond to the Petition and Motion due
15    to the immediate and irreparable harm that would result from inaction.
16           10.    The Petition is supported by the declarations attached to the Motion that
17    demonstrate that immediate and irreparable injury will occur before the Mr. Sheik is able
18    to respond.
19           11.    The procedures applied in this case are in accordance with well-established
20    legal authorities that have considered the issue. See In re Grand Jury Subpoena John Doe
21    v. United States, 150 F.3d 170, 172 (2d Cir. 1998); Garza v. Carlson, 877 F.2d 14, 17 (8th
22    Cir. 1989); In re Soliman, 134 F. Supp. 2d 1238 (N.D. Ala. 2001); In re Sanchez, 577 F.
23    Supp. 7, 8 (S.D.N.Y. 1983); Laurie v. Senecal, 666 A.2d 806, 808 (R.I. 1995).
24           IT IS HEREBY ORDERED that the Motion is GRANTED, and the Secretary of
25    the Department of Homeland Security, through component agencies, Immigration and
26    Customs Enforcement and the Public Health Service, Division of Immigration Health
27    Services Corps, may:
28


                                                   2
     Case 2:19-cv-01905-DJH--JFM Document 2-1 Filed 03/22/19 Page 3 of 3




 1            1.    conduct involuntary blood draws and weight checks, insert urinary
 2    catheters, and perform routine medical examinations on Mr. Sheikh; and
 3            2.    restrain Mr. Sheikh if he resists efforts to draw blood, be weighed, have
 4    urinary catheters inserted.
 5            IT IS FURTHER ORDERED that counsel for the United States shall serve a copy
 6    of the Petition (ECF No. 1), the Motion for Emergency Temporary Order to Perform
 7    Involuntary Medical Examinations (ECF No. 2), and this Emergency Temporary Order on
 8    Mr. Sheikh prior to undertaking any involuntarily medical examinations of Mr. Sheikh.
 9            IT IS FURTHER ORDERED that a preliminary hearing on the United States’
10    motion for emergency temporary order to perform involuntary medical examinations on
11    Mr. Sheikh shall be held on                      at           in Courtroom No. __,
12    Phoenix, Arizona 85003.
13            IT IS FURTHER ORDERED that Respondent Aamir Hafiz Sheikh shall appear
14    at the Preliminary Injunction Hearing on                 at   by telephonic conference
15    only.
16            IT IS FURTHER ORDERED that counsel for the United States shall set up a
17    telephonic conference to enable Respondent Aamir Hafiz Sheikh to so appear. The Court
18    recommends that the telephone call be placed to telephone number 602-            , five
19    minutes before the hearing is scheduled to take place.
20            IT IS FURTHER ORDERED that, no later than ______ on                ,       2019,
21    counsel for the United States shall inform the Court whether an interpreter will be
22    necessary for this hearing.
23            IT IS FURTHER ORDERED that the United States is not required to post a bond
24    under Federal Rule of Civil Procedure 65(c).
25
26
27
28


                                                  3
